     Case 3:20-cv-00123-MMD-WGC Document 7 Filed 04/21/21 Page 1 of 3


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     JESSE BAILEY, IV,                                 Case No. 3:20-cv-00123-MMD-WGC

7                                    Plaintiff,                       ORDER
             v.
8
      ELOY A. ITUARTE, et al.,
9
                                 Defendants.
10
11          This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

12   by Jesse Bailey, IV, a former county pretrial detainee. On March 19, 2021, the Court

13   issued an order directing Bailey to file his updated address on or before April 16, 2021.

14   (ECF No. 5.) The deadline has now expired, and Bailey has not filed his updated address

15   or otherwise responded to the Court’s order.

16          District courts have the inherent power to control their dockets and “[i]n the

17   exercise of that power, they may impose sanctions including, where appropriate . . .

18   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

19   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

20   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

21   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

22   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

23   (affirming dismissal for failure to comply with an order requiring amendment of complaint);

24   Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to

25   comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone

26   v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure

27   to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

28   (affirming dismissal for lack of prosecution and failure to comply with local rules).
     Case 3:20-cv-00123-MMD-WGC Document 7 Filed 04/21/21 Page 2 of 3


1             In determining whether to dismiss an action for lack of prosecution, failure to obey

2    a court order, or failure to comply with local rules, the court must consider several factors:

3    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

4    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

5    disposition of cases on their merits; and (5) the availability of less drastic alternatives.

6    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

7    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

8             Here, the Court finds that the first two factors, the public’s interest in expeditiously

9    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

10   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
11   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

12   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

13   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

14   disposition of cases on their merits—is greatly outweighed by the factors in favor of

15   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

16   the court’s order will result in dismissal satisfies the “consideration of alternatives”

17   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

18   at 1424. The Court’s order requiring Bailey to file his updated address with the Court on

19   or before April 16, 2021, expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff

20   fails to timely comply with this order, this case will be subject to dismissal without
21   prejudice.” (ECF No. 5.) Thus, Bailey had adequate warning that dismissal would result

22   from his noncompliance with the Court’s order to file his updated address on or before

23   April 16, 2021.

24            It is therefore ordered that this action is dismissed without prejudice based on

25   Bailey’s failure to file an updated address in compliance with this Court’s March 19, 2021,

26   order.

27   ///
28   ///

                                                     2
     Case 3:20-cv-00123-MMD-WGC Document 7 Filed 04/21/21 Page 3 of 3


1          It is further ordered that the application to proceed in forma pauperis (ECF No. 1)

2    and the motion for appointment of counsel (ECF No. 1-2) are denied as moot.

3          The Clerk of Court is directed to close the case.

4          DATED THIS 21st Day of April 2021.

5

6

7                                            MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
8

9

10
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27
28

                                                3
